EXAMINER'S COMMENT
 
Following the amendment(s) of 17 August 2022 the objection to the drawings is withdrawn.
This application now stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY W JONES II whose telephone number is (571) 272-5930. The examiner can normally be reached on (571) 272-5930 from 8:00 am to 4:00 pm EST, Mondays through Fridays.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Goodman, can be reached at telephone number (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
 
/B.W.J./
Examiner, Art Unit 2919

/JACK REICKEL/Examiner, Art Unit 2914